DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on May 16, 2022.
Claims 21, 28, 31, 38, 40 have been amended. Claims 1-20 have been previously canceled.
Claims 21-40 have been examined. Claims 21-40 (Renumbered to claims 1-20) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to amendments
The objection of the specification “CROSS-REFERENCE TO RELATED APPLICATIONS” is withdrawn in view of applicant’s amendments.
The rejection of claims 21-40 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s amendments.

Double Patenting
The rejection of claims 21, 31 and 40 on the ground of nonstatutory double patenting is withdrawn in view of Terminal Disclaimer filed on May 16, 2022.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 21, 31 and 40 (Renumbered to claims 1, 11 and 20) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 21, 31 and 40:
    	“recording, by one or more processors, one or more actions performed by a user on one or more web page elements of a web application, the one or more actions including a user selection of a web page element causing the web page element to be displayed in the web application as a result of an operation of the web application in response to the one or more actions;   	in response to receiving the user selection of the web page element, recording, by the one or more processors, an identifier of the web page element
  	generating, by the one or more processors, a test scenario specifying a testable outcome resulting from the one or more actions, the testable outcome being an occurrence of an element having the identifier;
  	stopping, by the one or more processors, the display of the sequence of steps upon detecting an event, wherein the event is one of: a keyboard event; a focus event; a mouse movement event; or a mouse click event; and   	upon stopping the display of the sequence of steps, causing, by the one or more processors, display an indication of whether the element  having the identifier and the characteristic resulted from the replication of the one or more actions”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vignet (US Pat. No. 9,507,700) – Generic Method for Automated Software Testing; Deng et al. (US Pub. No. 2015/0169430) – Selecting Webpage Test Paths; Zavatone (US Pat. No. 8,701,090) – Graphical User Interface Testing Systems and Methods; Ramot (US Pub. No. 2010/0325615) – Method and System for Capturing Web-Page Information Through Web-Browser Plugin; and Miller (US Pub. No. 2009/0100345) – Method and System for Testing Websites. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Vignet (US Pat. No. 9,507,700)  	Vignet set forth an application comprising pages and navigations between the pages is parsed into a DOM for each page. A determination is made whether each page creates, updates or deletes an object of the application based on the DOM for the page. If the page does not create, update or delete, the DOM for the page is traversed to collect navigation links to other pages. If the page does create, update or delete, the DOM for the page is traversed to collect, input nodes, buttons for creating, updating or deleting and navigation links to other pages. Each page of the application is visited and tested. A navigation test of each of the collected links of the page is performed with one forward and one backward navigation of the link. A function test of each collected button of the page is performed by using the button and evaluating results based on specified rules. However, Vignet does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 21, 31 and 40.   

   	Deng et al. (US Pub. No. 2015/0169430)  	Deng set forth a method for selecting webpage test paths includes segmenting a current webpage into blocks; performing operations on a representative interactive element contained in a user concerned block to proceed to a next webpage; iteratively repeating the segmenting and the performing on a next webpage until an ending webpage; recording webpage test paths from the beginning webpage to the ending webpage; and determining importance degrees of the webpage test paths and selecting webpage test paths to be test according to the importance degrees. However, Deng does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 21, 31 and 40.   

   	Zavatone (US Pat. No. 8,701,090)  	Zavatone set forth a method including graphical user interface code executing on a computing device providing a graphical user interface including one or more graphical elements and exposing data associated with the graphical user interface for access and use by a testing subsystem to test the graphical user interface. In certain examples, the exposed data is representative of one or more graphical element type identifiers indicating one or more types of the one or more graphical elements included in the graphical user interface. In certain examples, the exposed data is included in a log of events associated with the graphical user interface. In certain examples, the exposed data is exposed in response to a query from the testing subsystem. However, Zavatone does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 21, 31 and 40.   

   	Ramot (US Pub. No. 2010/0325615)  	Ramot captures web-page information through a web-browser plug-in includes accessing a target test website, receiving webpage data from the target test website, injecting test code into the webpage data to create a modified webpage, executing the injected test code from the modified webpage, and outputting results of the executing. However, Ramot does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 21, 31 and 40.   

   	Miller (US Pub. No. 2009/0100345)  	MIller set forth a method for testing web browser enabled applications. A browser application can allow a user to perform test and analysis processes on a candidate web browser enabled application. The test enabled browser can use special functions and facilities that are built into the test enabled browser. One implementation of the invention pertains to functional testing, and another implementation of the invention pertains to pertains to site analysis. However, MIller does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 21, 31 and 40.   

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192